Motion Granted and Continuing Abatement Order filed September 22, 2020.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00399-CV
                                    ____________

                             IVAN PEREZ, Appellant

                                          V.

                          CITY OF HOUSTON, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-70048

                     CONTINUING ABATEMENT ORDER

      On July 21, 2020, we abated this appeal upon motion of the parties to allow
for settlement negotiations. On September 17, 2020, appellant filed a motion with
this court stating that the parties were still negotiating settlement and requested that
we continue the abatement of this appeal That motion is granted.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until October 22, 2020. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                   PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.